Citation Nr: 0004540	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-03 174 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability resulting from VA hospitalization or treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from August 1941 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO) which denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability 
resulting from VA hospitalization and treatment.  


FINDING OF FACT

Competent evidence has been submitted linking the post-
service findings of an epidural abscess to a VA 
hospitalization.  


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disability resulting from VA hospitalization or 
treatment is well grounded.  38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, the language of 38 U.S.C.A. § 1151 in 
effect when the appellant filed his claim provides that when 
a veteran shall have suffered an injury, or aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of his or her own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, disability compensation will 
be awarded in the same manner as if such disability, 
aggravation, or death were service connected.  See 38 C.F.R. 
§ 3.358(c) (1997) (requiring only a causal connection between 
VA medical treatment and additional disability).  

The appellant's claim for compensation under 38 U.S.C.A. 
§ 1151 was received at the RO in August 1997.  Because his 
claim was filed after VA published this regulatory change and 
well after the effective date of the change, it is governed 
by the amended regulation, rather than the earlier regulation 
interpreted by Gardner.  

The amended 38 C.F.R. § 3.358(c)(1) provides that "[i]t will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  Section 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  Section 3.358(c)(3) 
now provides that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Thus, under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  The appellant's claim must be 
evaluated in light of these criteria.?  

II.  Analysis 

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim for compensation under 38 U.S.C.A. § 1151 
requires medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of an injury or 
disease as a result of hospitalization, medical or surgical 
treatment, and medical evidence linking the asserted injury 
or disease to the current disability.  Jones (James) v. West, 
12 Vet. App. 460, 463-64 (1999).  Cf. Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) (well-grounded direct service-connection 
claim requires competent medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of disease or injury in service, and competent 
medical evidence of a nexus between the two).  

As to the first element of a well-grounded claim, requiring 
competent medical evidence of a current disability, Jones, 12 
Vet. App. at 463-64, the record includes ample evidence that 
the appellant suffered from a lumbar spine epidural abscess.  
The appellant was hospitalized from June to August 1996 at a 
VA medical facility with complaints of back pain.  A magnetic 
resonance image (MRI) of the lumbar spine showed an epidural 
abscess and lumbar decompression.  He underwent drainage and 
evacuation of the abscess and lumbar laminectomy.  In 
subsequent VA clinical, examination, and hospital records, 
the appellant continued to complain of and be treated for low 
back pain.  This evidence satisfies the first element of a 
well-grounded claim.  

The second element of a well-grounded claim requires lay or 
medical evidence of incurrence or aggravation of an injury or 
disease as a result of hospitalization, medical or surgical 
treatment.  Id.  The appellant alleges that his low back 
symptomatology is the result of the epidural abscess and that 
the abscess is related to an infection in a lumbar spine 
wound caused by a spinal tap or block.  He and a friend 
testified that he received the spinal tap or block during his 
March to April 1996 VA hospitalization for heart disease, 
during which time he underwent quadruple coronary artery 
bypass graft.  The record includes documentation of that 
hospitalization.  The appellant's friend testified that she 
saw a tube inserted into the appellant's back during that 
hospitalization and that nurses and a doctor told her the 
abscess was caused by bacteria from fecal matter.  (See 
Transcript of March 1998 Hearing, at 2-8.)  The truthfulness 
of this evidence must be presumed when determining whether a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Thus, this evidence satisfies the second element of a well-
grounded claim.  

The third element of a well-grounded claim requires medical 
evidence linking the asserted injury or disease (infected 
spinal tap or block wound) to the current disability 
(residuals of an epidural abscess).  Jones, 12 Vet. App. at 
463-64.  A June 1996 VA hospital record indicated that the 
abscess was secondary to an infection from a femoral bypass 
procedure.  The appellant underwent a femoral-popliteal 
bypass at a VA hospital in July 1993.  While he contends that 
the abscess developed from a spinal procedure during the 
March to April 1996 hospitalization, the June 1996 hospital 
record points to another VA hospitalization.  That 
distinction, though, is insignificant.  The fact remains that 
the record includes competent evidence of an epidural 
abscess, evidence of a femoral bypass in July 1993 conducted 
at a VA medical facility, and medical evidence linking the 
two.  The record thus includes evidence satisfying the third 
and final element of a well-grounded claim.  Accordingly, the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for disability resulting from VA hospitalization or treatment 
is well grounded.  

ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disability resulting from VA hospitalization or 
treatment is well grounded.  


                                                          
(CONTINUED ON NEXT PAGE)

REMAND

Because the claim is well-grounded, VA has a duty to assist 
the appellant in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  In addition to the June 1996 
VA hospital record indicating that the abscess was secondary 
to an infection from the July 1993 femoral bypass procedure, 
other June 1996 VA hospital records suggested other 
etiologies.  Various entries discussing the etiology of the 
epidural abscess identified muscle strain, herniated disc, 
osteomyelitis, degenerative joint disease, lumbar discitis, a 
staph/strep infection, and bacteroides bacteremia.  

In order to clarify the etiology of the appellant's epidural 
abscess and the low back symptomatology, the case is REMANDED 
for the following development:

1.  The RO should arrange for the 
appellant's entire claims file, including 
all VA medical records, be provided for 
evaluation by a VA physician.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review.  The RO should ask the physician 
to review the entire claims folder, 
including this Remand, and render an 
opinion as to the etiology of the 
epidural abscess first noted in June 
1996.  The physician should also be asked 
to opine (1) whether the epidural abscess 
is related to the July 1993 femoral 
bypass procedure or to some other 
etiology and (2) whether the low back 
symptomatology subsequent to June 1996 is 
related to an epidural abscess.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
? Effective on October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 1151 (West 
Supp. 1999).  The effect of the amendment was to reverse Gardner, which held that no showing of 
negligence was necessary for recovery under section 1151.  However, this change in the law is inapplicable 
to the appellant's claim as the claim was filed before October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (holding that claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997 
must be adjudicated under the provisions of section 1151 as they existed prior to that date).

